Citation Nr: 0913826	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for menstrual problems.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and M.T.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1980 to 
September 1983.  She had subsequent service in the Air Force 
Reserve, although the dates and nature of such service have 
not been verified.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A videoconference hearing was held in December 2008 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for a right knee 
disability, menstrual problems, anemia, and hypothyroidism.  
She claims that she developed these conditions while she was 
on active duty and/or in reserve status.  See e.g. June 27, 
2007, VA Form 9, Appeal to Board.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

In other words, that the appellant developed her claimed 
disabilities at some point during the time period she was a 
member of the Air Force Reserve is not enough.  Rather, to 
warrant service connection, the appellant must essentially 
show:  (1) that her claimed disabilities were incurred during 
a period of active duty, or (2) that she became disabled from 
a disease or injury during a period of active duty for 
training or from an injury during a period of inactive duty 
training.

Given the discussion above, the Board finds that additional 
efforts are necessary in order to clarify the dates of the 
any periods of active duty, active duty for training, and 
inactive duty training during the appellant service in the 
Air Force Reserve.  See 38 C.F.R. § 3.159 (c)(2) (VA is 
required to obtain relevant records from a Federal department 
or agency, including records from the service department.  VA 
may only end efforts to obtain such records if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile).

The Board also notes that the record on appeal appears to be 
similarly incomplete with respect to private clinical records 
identified by the appellant at her December 2008 hearing.  
Specifically, the appellant testified that she was under 
treatment for a right knee disability from Dr. George Matook, 
including surgery in 2007.  Clinical record from Dr. Matook 
have not yet been associated with the record on appeal.  
While the Board held the record open for 90 days so that the 
appellant could submit those records, she did not do so.  
Thus, this should be accomplished on remand.  

The Board also notes that a review of the record indicates 
that there are outstanding treatment records from Modhi Gude, 
M.D., regarding the appellant's treatment for hypothyroidism.  
Records from Dr. Gude should be requested on remand.  See 
also 38 C.F.R. § 3.159 (c)(1).  

The Board notes that VA's duty to assist also includes 
obtaining a medical examination or opinion which such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (a medical examination is 
necessary when the evidence indicates that a veteran's 
current disability may be associated with service, but is 
lacking in specificity to support a decision on the merits).

Given the evidence currently associated with the record on 
appeal, and for the reasons discussed below, the Board finds 
that VA medical examinations are necessary.  

Regarding the appellant's claim of service connection for a 
right knee disability, her contentions regarding the date of 
onset of the claimed disability have been inconsistent.  On 
her original application for VA compensation benefits 
received in March 2005, she indicated that her right knee 
disability had begun on October 27, 1991, at Tinker Air Force 
Base, apparently while she was performing duties with the Air 
Force Reserve.  

More recently, the appellant has recalled that her right knee 
was initially injured during a 1983 sexual assault which 
occurred during her period of active service.  At that time, 
she was pushed to the ground on her hands and knees.  See 
e.g. November 2006 hearing transcript at page 2.  She now 
contends that her right knee was initially injured in that 
assault, after which it hurt off and on, and that she then 
reinjured it in October 1991 while she was performing reserve 
duties.  She claims that her right knee has hurt on a 
continuous basis since the 1991 injury, but that it was not 
until recently that the extent of her right knee damage 
became known, requiring surgery in May 2007.  

A review of the record shows that service treatment records 
pertaining to the appellant's period of active duty are 
entirely negative for complaints or abnormalities pertaining 
to the right knee.  At her August 1983 military separation 
medical examination, the appellant denied a history of a 
trick or locked knee.  On clinical evaluation, her lower 
extremities were normal.

Service treatment records corresponding to the appellant's 
service in the Air Force Reserve show that in October 1991, 
she sought treatment for right knee pain after she reportedly 
fell while running.  The assessment was contusion of the 
right knee.  The remaining service treatment records are 
negative for complaints or abnormalities pertaining to the 
right knee.  At a periodic physical examination in July 1992, 
the appellant's lower extremities were normal and she denied 
a trick or locked knee.  

Post-service clinical records show that in October 2006, 
after filing her application for disability benefits, the 
appellant sought treatment for right knee pain.  She reported 
that she had had pain since a 1991 injury as a Reservist.  
She claimed that at that time, she had been carrying some 
gear, when a gust of wind caused her to fall on her knee.  
She indicated that she had had worsening knee pain over the 
past couple of years.  X-ray studies showed significant 
degenerative arthritis.  In May 2007, the appellant underwent 
right knee arthroscopy.  

In support of her claim, the appellant has submitted a 
February 2009 clinical record from George Matook, M.D., who 
noted that the appellant had an L5-S1 disc space collapse, 
"probably related to her old days as an Air Force Reservist 
just like her knee active duty related injury to her knee in 
the past."  

Unfortunately, absent any indication as to the basis for Dr. 
Matook's opinion, the Board is unable to assign it 
significant probative value.  See e.g. Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).  However, 
the Board finds that it does trigger VA's duty to provide a 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (a medical examination is necessary when the evidence 
indicates that a veteran's current disability may be 
associated with service, but is lacking in specificity to 
support a decision on the merits).  This should be 
accomplished on remand.  

Similarly, the Board finds that a VA medical examination is 
necessary with respect to the appellant's claims of service 
connection for menstrual problems, anemia, and 
hypothyroidism.  As best the Board can discern, the appellant 
claims that as a result of dieting to meet Air Force weight 
standards, she became anorexic, getting down to less than 100 
pounds and causing her to develop amenorrhea during active 
service.  See e.g. August 2006 VA Form 9.  The appellant 
argues that as a result of her amenorrhea, she later 
developed menorrhagia, requiring surgery.  She also states 
that the "diagnosis of amenorrhea is consistent with a 
thyroid problem."  Id.  

In support of her claim, the appellant has submitted March 
2008 letters from Dr. Gude who indicated that it was his 
opinion that the appellant appears to have had thyroid 
dysfunction symptoms dating back to active service.  Again, 
absent a clear rationale with citations to the specific 
pertinent service treatment records, the Board is unable to 
assign Dr. Gude's opinion significant probative value.  
However, the Board finds that it does trigger VA's duty to 
provide a medical opinion.  This should be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the service 
department, or other records depository 
as appropriate, and request verification 
of the dates of the appellant's service 
in the Air Force Reserve, including any 
periods of active duty, active duty for 
training, and inactive duty training, as 
well as any additional medical records in 
its possession.  The RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  In 
the event the information is not 
available, a written statement to that 
effect should be included in the record.

2.  The RO should contact the appellant 
and ask that she provide the information 
necessary to obtain records of treatment 
from George Matook, M.D, and Modhi Gude, 
M.D.  After obtaining any necessary 
authorization for the release of 
information, the RO should request such 
records.  

3.  The appellant should then be afforded 
a VA medical examination for the purpose 
of clarifying the etiology of her current 
right knee disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion, based on all 
the evidence of record, as to whether it 
is as least as likely as not that any 
current right knee disability is causally 
related to the appellant's period of 
active service from March 1980 to 
September 1983, or to the 1991 right knee 
contusion sustained while performing 
duties with the Air Force Reserve.  In 
providing the requested opinion, the 
examiner should be asked to provide a 
rationale for his or her conclusions, 
with citations to the applicable evidence 
of record.  The examiner should be 
further advised that the term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.  

4.  The appellant should also be afforded 
a VA medical examination for the purpose 
of clarifying the nature and etiology of 
her claimed menstrual problems, anemia, 
and hypothyroidism.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion, based on all 
the evidence of record, as to whether it 
is as least as likely as not that any 
current disability manifested by 
menstrual problems, anemia, and 
hypothyroidism is causally related to the 
appellant's period of active service from 
March 1980 to September 1983.  In the 
alternative, the examiner should be asked 
to state whether it is it at least as 
likely as not that any disability 
manifested by menstrual problems, anemia, 
and hypothyroidism originated during any 
verified periods of active duty for 
training with the Air Force Reserve.

In providing the requested opinion, the 
examiner should be asked to provide a 
rationale for his or her conclusions, 
with citations to the applicable evidence 
of record.  The examiner should be 
further advised that the term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

